DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 12/14/2021, is acknowledged.  Amendments to the specification have been entered.  Amendments to drawings, filed on 06/07/2021, have been accepted and entered.  
Applicant has previously elected the invention of Group I, claims 23-34, drawn to a method of forming a porous material by using solid water-soluble salt particles and a polymeric binder.  
Claims 23-45, 47 and 48 are pending in this action.  Claim 46 has been cancelled previously.  Claims 23, 26, 28 have been amended.  New claim 48 has been added.  No new matter was added.  Claims 35-45 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 23-34, 47 and 48 are currently under consideration.
Any rejection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of objection and/or rejection presented in this office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/US2018/062595, filed November 27, 2018, which claims benefit of provisional U.S. Application No. 62/591,336, filed November 28, 2017.  

Information Disclosure Statement
The information disclosure statement, filed 12/14/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claim 48 is objected to because of the following informalities:  New claim 48 comprises the typographic error “where in” that needs to be corrected to “, wherein”.   Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-34, 47 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  MPEP § 2172.01.  The omitted steps are:  Claim 23 discloses a method of forming a porous material comprising (i) forming a composition comprising a solid content comprising water-soluble salt particles; (ii) exposing the composition to a salt-hydrating solution to hydrate said salt particles, but not to dissolve them; (iii) dissolving the hydrated salt particles forming the porous material.  In the present case, the following should be noted:
(a)  Claim 23 discloses a preparation of a composition that can be used in preparation of porous material, and it is unclear if this is a solid composition, OR a solution, OR suspension, OR dispersion comprising compounds in solid states.  The instant specification teaches the use of “composition comprising a solvent” (Abstract; Para. 0019, 0029-0032).  To this end, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, clarification is required.
(b)  Claim 23 recites the limitation “dissolving at least a portion of hydrated water soluble salt particles in water, forming the porous material” that is unclear.  In the present case, it is unclear what is understood as “porous material” – e.g., a solution/dispersion/suspension comprising particles OR porous fibers, porous films, porous coatings (see Specification, Para. 004, 0018).  
Therefore, it is the examiner’s position that independent claim 23 omits matter disclosed to be essential to the invention as described in the specification, i.e., does not steps of forming the final porous material (i.e., solid object), given that only steps of (i) preparing composition comprising salt-particles; (ii) hydrating salt-particles, and (iii) dissolving salt-particles are disclosed.  MPEP 2163 and 2171.  Clarification is required. 
Claims 25-27 (dependent on claim 23) is unclear and indefinite, because the sequence of steps for preparation of a porous material are not clearly delineated.  To this point, it is noted that claims 25-27 recite the limitation “the forming step”, whereas claim 23 define TWO forming steps – forming a composition and forming the porous material.  Therefore, it is unclear to what “forming step” claims 25-27 refer.  Clarification is required. 
Claim 26 recites the limitation “extruding the composition through a nozzle, the extruded composition forming one or more fibers and drying to form objects” that is unclear.  In the present case, it is unclear what is claimed – fiber formation by extruding?  Further, it is unclear what should be dried.  Clarification is required.  
Claims 24, 29-34, 47 and 48 are rejected as being dependent on rejected independent claim 23 and claim 26 and failing to cure the defect.

Response to Arguments
Applicant's arguments, filed on 12/14/2021, regarding the 35 USC § 103 rejection of record have been fully considered, and they were found to be persuasive.  35 USC § 103 rejection of record has been withdrawn.  Applicant is advised to clarify the claim language, the claimed method as well as the patentable novelty of the instant invention to place the application in conditions for allowance.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As best understood, applicant discloses a method of forming a porous material comprising the steps of: (a) providing a composition comprising a solvent; a polymer binder that is soluble in the solvent; and at least 20 vol. % of solid particles that are insoluble in the solvent, and wherein at least portion of said solid particles are water-soluble salt particles;  (b) exposing the composition to a salt-hydrating solvent to hydrate said water-soluble salt particles, but not dissolve them;  (c) exposing the composition comprising said hydrated water-soluble particles to water to dissolve at least a portion of said hydrated, water-soluble salt particles;  (d) drying said material by lyophilization.  Applicant teaches that said approach (i.e., separating steps of hydrating and dissolution of salt particles) allows providing porous material having open pores that are larger than original salt particles. 

Conclusion
No claim is allowed at this time. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615